UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 3, 2012 ARISTA POWER, INC. (Exact name of registrant as specified in its charter) New York 000-53510 16-1610794 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1999 Mt. Read Boulevard, Rochester, New York (Address of principal executive offices) (Zip Code) (585)243-4040 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On January 3, 2012, the Registrant issued a press release, a copy of which is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 (d)Exhibits Exhibit Number Description Press Release issued January 3, 2012. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARISTA POWER, INC. By: /s/ William A. Schmitz Name: William A. Schmitz Title: Chief Executive Officer Dated: January 3, 2012 3 EXHIBIT INDEX Exhibit Number Description Press Release issued January 3, 2012. 4
